Exhibit 10.4

 

 

               , 2018

[g64401kq01i001.jpg]

 

[Executive]

[Address]

 

Re: Impact of Transaction on 2017 Stock-Settled Performance Units

 

Dear [Executive],

 

As you know, on January 1, 2018, Archrock, Inc. (the “Company”), Archrock
Partners, L.P. (the “Partnership”) and certain other parties entered into an
agreement and plan of merger (the “Merger Agreement”) pursuant to which the
Partnership will become a wholly-owned subsidiary of the Company (the
“Transaction”).  You are receiving this letter (this “Letter”) because the
Company granted to you, on March 3, 2017, an award of stock-settled performance
units (the “Performance Units”), pursuant to the Company’s 2013 Stock Incentive
Plan (the “Plan”) and that certain Award Notice and Agreement between you and
the Company (the “Award Notice”), which evidences the grant of the Performance
Units.  This Letter will govern the impact of the Transaction on the Performance
Units.  Capitalized terms used and not otherwise defined below will have the
meanings specified in the Award Notice.

 

1.  Amendment to Award Notice.  In consideration of your continued employment
with the Company and its affiliates following the date on which the Transaction
closes (the “Closing Date”) and for other good and valuable consideration,
notwithstanding anything to the contrary in the Plan or the Award Notice, you
and the Company hereby agree as follows:

 

a.                                      Waiver of Corporate Change.  Solely for
purposes of determining the Achievement Percentage applicable to your
Performance Units, the consummation of the Transaction and the other
transactions contemplated by the Merger Agreement will not constitute a
Corporate Change (as defined in the Plan).  Accordingly, if the Transaction is
consummated during the Performance Period, the Committee (as defined in the
Plan) will not determine and certify the level of attainment of the Performance
Measures applicable to your Performance Units upon or in connection with the
consummation of the Transaction.

 

b.                                      Termination of Employment Following the
Closing Date.  If your status as an Employee of the Company or an affiliate
thereof is terminated during the Performance Period and on or within eighteen
(18) months following the Closing Date (i) by the Company or such affiliate
without Cause (as defined in the Plan), (ii) by you for Good Reason or (iii) as
a result of your death or Disability (as defined in the Plan) (any such
termination that occurs within eighteen (18) months following the Closing Date,
a “Qualifying Termination”), your Performance Units (to the extent unvested as
of the date of your Termination of Service) will remain outstanding and eligible
to vest upon the Qualifying Termination Vest Date (as defined below), and any
Performance Units that do not vest on the Qualifying Termination Vest Date
(together with the corresponding Dividend Equivalents) will automatically be
forfeited on the Qualifying Termination Vest Date.  For the avoidance of doubt,
if your status as an Employee is terminated by the Company or an affiliate
thereof for Cause or by you without Good Reason on or after the Closing Date,
your Performance Units (to the extent then-unvested) and their corresponding
Dividend Equivalents will automatically be forfeited upon your termination.

 

c.                                       Determination of Achievement
Percentage.  If you incur a Qualifying Termination during the Performance
Period, then (i) the Committee, in its discretion, will determine in good faith,
within sixty (60) days following the end of the calendar year in which your
Qualifying Termination occurs (the actual date of the Committee’s determination
during this sixty (60)-day period, the “Qualifying Termination Vest Date”),
(x) the Achievement Percentage applicable to your Performance Units based on
performance during the portion of the Performance Period commencing on the first
day of the Performance Period and ending on December 31st of the calendar year
in which your

 

--------------------------------------------------------------------------------


 

Qualifying Termination occurs or, if the Committee determines during such sixty
(60)-day period, in its discretion, that it cannot reasonably determine the
Achievement Percentage, then the Achievement Percentage shall be deemed to be
one hundred percent (100%), and (y) the number of Performance Units that have
become Earned Units based on such Achievement Percentage, and (ii) your Earned
Units (determined in accordance with the foregoing clause (i)(y)), will vest in
full upon such Qualifying Termination Vest Date.

 

d.                                      Payment.  If you incur a Qualifying
Termination, your vested Earned Units will be paid to you in the form of an
equivalent number of shares of common stock of the Company as soon
administratively practicable following the Qualifying Termination Vest Date, but
in no event later than March 15th of the calendar year following the year in
which your Qualifying Termination occurs.  Payments in respect of any
corresponding Dividend Equivalents shall be paid in the form of cash.

 

2.                                      No Other Modifications; Waiver.  Your
Award Notice will be deemed amended, effective as of the Closing Date, to the
extent necessary to reflect and give effect to this Letter.  Except as expressly
set forth in this Letter, the terms and conditions set forth in the Plan and the
Award Notice shall continue to apply to your Performance Units following the
Closing Date.  By signing this Letter in the space indicated below, you
expressly (i) waive any right or entitlement you may otherwise have to the
Committee determining the Achievement Percentage applicable to your Performance
Units in connection with the consummation of the Transaction, and (ii) consent
and agree to the treatment of your Performance Units as set forth in, and the
amendment to your Award Notice contemplated by, this Letter.

 

3.                                      Effectiveness.  This Letter shall become
effective on the Closing Date.  If the closing of the Transaction does not occur
for any reason, this Letter will be null and void.

 

4.                                      Miscellaneous.  Nothing in this Letter
(i) confers upon you any right to continue in the employ of the Company or its
affiliates, (ii) constitutes any contract or agreement or employment, or
(iii) interferes in any way with the right of the Company and its affiliates to
terminate your employment at any time, with or without Cause.  This Letter,
together with the Award Notice and the Plan, comprises the final, complete and
exclusive agreement between you and the Company with respect to the Performance
Units and replaces and supersedes any other agreements, whether oral or written,
between you and the Company with respect to the Performance Units.  This Letter
may only be modified by a writing signed by the parties hereto.

 

Please indicate your agreement with and consent to the terms and conditions of
this Letter by executing a copy of this Letter and returning the signed Letter
to Stephanie Hildebrandt no later than [   ], 2018.

 

 

Sincerely,

 

 

 

Archrock, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged, accepted and agreed:

 

 

 

 

Name:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------